Title: From John Adams to Timothy Pickering, 17 May 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy May 17th 1799

I last night received your favor of the 10th: Mr Liston’s note of the 8th was not inclosed as you intended. Mr. Barclay I know & his Exequator will be ready. Mr. Moodie I know not, nor do I know or suspect any objection to him.
I thank you for the account of the tryal of Fries, which if it was attended to by as numerous a concourse of people in Philadelphia, as it would have been in some other parts of the US, must have made a deep impression & lasting & extensive impression on the public mind.
The issue of this investigation has opened a train of very serious contemplations to me, which will require the closest attention of my best understanding, & will prove a severe trial to my heart. The motives de Guerres &c are received
I have the honor to be Sir &c
